Citation Nr: 0211338	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  01-04 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to an effective date earlier than June 12, 2000, 
for service connection of status-post shrapnel injury of the 
right lower leg with retained metal fragment adjacent to the 
medial malleolus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel

INTRODUCTION

The veteran had active service from December 8, 1965 to 
September 19, 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by 
which the RO granted service connection for status-post 
shrapnel injury to right lower leg with retained metal 
fragment and assigned a 10 percent disability evaluation 
effective June 12, 2000. 


FINDINGS OF FACT

1.  The veteran was last separated from military service in 
1967.  

2.  On June 12, 2000, the veteran submitted an original claim 
seeking entitlement to service connection for shrapnel 
imbedded in his legs and nerves of the right leg and right 
ankle due to injuries received during service.


CONCLUSION OF LAW

An effective date earlier than June 12, 2000 for the award of 
service connection for status-post shrapnel injury to the 
right lower leg with retained metal fragment, is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the effective date for disability 
compensation should be the date of his separation from 
service.  Specifically, he maintains that the reason he 
declined to apply for benefits during military out-processing 
was that he had the impression that a medical officer had 
already denied his application for benefits. 

An effective date for an award based on an original claim for 
VA benefits "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
38 C.F.R. § 3.400 (2001).  An exception to that rule applies 
only when an application for benefits is received within one 
year from the date of the veteran's discharge or release from 
service.  In that situation, the effective date of the award 
is made retroactive to "the day following the date of 
discharge or release . . ."  38 U.S.C.A. § 5110(b)(1) (West 
1991); 38 C.F.R. § 3.400(b)(2) (2001).

The evidence reflects that the RO received a Veteran's 
Application for Compensation or Pension (VA Form 21-526) from 
the veteran on June 12, 2000.  The RO obtained the veteran's 
service medical records in November 2000, including the 
reports of a separation examination conducted on September 
19, 1967.  There is no notation regarding disability 
benefits.

By a rating decision dated in January 2001, the RO awarded 
service connection for status-post shrapnel injury to the 
right lower leg with retained metal fragment and assigned a 
disability evaluation of 10 percent effective June 12, 2000.  
An April 2001 decision review officer conference report 
reflects that during that conference the veteran related that 
during out-processing he talked to someone about disability 
benefits and was told that he was not eligible.  In his May 
2001 substantive appeal, the veteran indicated that he 
applied for disability benefits during out-processing.  At a 
hearing before the RO in August 2001, the veteran testified 
that a medical examiner said that he would not get any 
disability benefits.  

In January 2002 the RO received copies of out-processing 
documents, including a "Serviceman's Statement Concerning 
Application for Compensation from the Veterans 
Administration" DA Form 664.  The form, dated September 19, 
1967, 

bears the veteran's signature.  The block indicating that the 
veteran did not wish to file an application for VA 
compensation was checked.  

At the Board videoconference hearing in June 2002, the 
veteran testified that during out-processing the medical 
officer indicated that the veteran probably would not get any 
disability compensation for his disorder.  The veteran 
testified that he took this as the final word and the end of 
the whole process.  He indicates that he signed the DA Form 
664 after the medical officer advised him he would get no 
benefits.  

Having considered the evidence of record and the veteran's 
contentions, the Board finds that the evidence does not 
support an award of an earlier effective date.  Simply put, 
there is no evidence of any claim-informal or otherwise-
submitted prior to the formal application for benefits 
submitted on June 12, 2000.  Even accepting as true, that the 
veteran was told by the out-processing medical officer that 
he would probably not receive VA benefits for his leg scar 
and wound, the law is clear that erroneous advice received at 
the hands of a government employee does not preclude the 
denial of benefits.  Walker v. Brown, 8 Vet. App. 356 (1995); 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) relying on OPM v. 
Richmond, 496 U.S. 414, 424 (1990).  Therefore, the claim 
must be denied.  The veteran's original claim was not 
received within a year of his separation from service; in 
fact, it was received June 12, 2000.  Consequently, 
38 U.S.C.A. § 5110 controls; the effective date can be no 
sooner than the June 12, 2000, date of claim.

In reaching these conclusions, the Board acknowledges the 
duty-to-assist obligations prescribed by the Veterans Claims 
Assistance Act of 2000 (Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), as 
implemented by VA regulations.  66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In addition to discarding the 
requirement that a claim be well grounded for the duty-to-
assist provisions to be triggered, the changes imposed 
additional notice obligations on VA.


The veteran was notified as to what evidence was lacking, and 
therefore needed, to substantiate his claim, by the March 
2001 Statement of the Case, and March 2002 Supplemental 
Statement of the Case.  While these did not state what 
evidence would be obtained by VA and what evidence would be 
obtained by the veteran, the Board is not aware of any 
outstanding evidence that has not been obtained.  Notably, 
when the veteran indicated the possible filing of a claim 
when he was out-processed, the RO sought and obtained records 
filed during the veteran's out-processing.  Thus, given this 
evidentiary posture, the Board is unable to discern any 
plausible benefit to the veteran in further developing the 
evidence.  When there is extensive factual development in a 
case that indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the Court has concluded that further action is not 
necessary.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
38 U.S.C.A. § 5103A(a)(2) (VA not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  It is 
the Board's view that a remand for further action under the 
Act would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 





								(Continued on next 
page)


ORDER

An effective date earlier than June 12, 2000 for the award of 
service connection for status-post shrapnel injury to the 
right lower leg with retained metal fragment, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

